Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00263-CV

                                      Gwyndolyn MCCLELLAN,
                                             Appellant

                                                    v.

                                             Dustin KOHN,
                                               Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2021CV02503
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 3, 2022

MOTION TO DISMISS GRANTED, DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion contains a certificate of service

to appellee, who has not opposed the motion. We grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).

                                                     PER CURIAM